Citation Nr: 9918885	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  95-26 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
August 1943.

The instant appeal arose from a September 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Los Angeles, California, which denied a claim 
for service connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  The death certificate shows that the veteran died in June 
1994 and that the immediate cause of death was cardiogenic 
shock due to acute myocardial infarction due to ischemic 
cardiomyopathy.  Other significant conditions contributing to 
death but not resulting in the underlying cause were listed 
as diabetes mellitus and peripheral atherosclerosis, and no 
autopsy was performed.

2.  At the time of the veteran's death, his sole service-
connected disability was a conversion reaction, rated as 10 
percent disabling.

3.  The record contains no competent evidence establishing 
that the cardiogenic shock due to acute myocardial infarction 
due to ischemic cardiomyopathy which caused the veteran's 
death was present during service.

4.  The veteran's service-connected conversion reaction was 
not the principal cause of the veteran's death.

5.  The veteran's service-connected conversion reaction was 
not a contributory cause of the veteran's death.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has asserted that service connection is 
warranted for the cause of the veteran's death because his 
service-connected psychiatric disorder "weakened his body 
and led to his death."  Alternately, she contends that the 
veteran's diabetes mellitus began in service; therefore, she 
asserts service connection is warranted for the cause of his 
death.

"A person who submits a claim for benefits under a law 
administered by the Secretary [of the Department of Veterans 
Affairs] shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991).  The appellant has not submitted 
evidence of a well-grounded claim for the cause of the 
veteran's death.

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).  In 
order to establish service connection for the cause of a 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was either the 
principal, or primary, cause of death, or that it was a 
contributory cause of death.  38 C.F.R. § 3.312(a) (1998).  
For a service-connected disability to be the principal cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b) (1998).

A contributory cause of death is inherently one not related 
to the principal cause.  38 C.F.R. § 3.312(c) (1998).  For a 
service-connected disability to constitute a contributory 
cause, it must be shown that it "contributed substantially 
or materially; that it combined to cause death; that it aided 
or lent assistance to the production of death." Id.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

A well-grounded claim for service connection for the cause of 
a veteran's death, therefore, is one which justifies a belief 
by a fair and impartial individual that it is plausible that 
the veteran's death was related to a disability incurred in 
or aggravated by service.  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet.App. 91 (1993).

First, the Board notes that a review of the medical evidence 
of record does not show that any of the disorders listed on 
the death certificate were incurred in or aggravated by 
service.  A review of the service medical records reveals no 
complaints, treatment, or diagnosis referable to cardiogenic 
shock, acute myocardial infarction, ischemic cardiomyopathy, 
diabetes mellitus, or peripheral atherosclerosis.  A chest X-
ray performed during his induction examination in September 
1942 was noted to be negative, and an April 1943 urinalysis 
was negative for sugar.

For certain chronic diseases, including cardiovascular-renal 
disease and diabetes mellitus, the law provides a presumption 
of service connection if the disease becomes manifest to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1) 
(West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (1998).  There is 
no medical evidence of any cardiovascular-renal disease or 
diabetes mellitus within one year of the veteran's separation 
from service.

Several years after his separation from service, the 
veteran's medical record shows that he began receiving 
frequent VA treatment.  The Board has reviewed voluminous VA 
inpatient and outpatient treatment records dating from 1950 
to 1994.  Initially, these records did not show any evidence 
of diabetes mellitus or heart disease.  The veteran was 
hospitalized at the VA Medical Center (MC) in New Orleans, 
Louisiana, from March 17, 1950, to April 13, 1950.  The 
hospitalization summary noted that a urinalysis was normal as 
was a complete blood count.

However, the veteran was hospitalized again from February 24, 
1953, to March 12, 1953, with complaints of increased thirst, 
nocturia, and polyphagia.  A tentative diagnosis of diabetes 
mellitus made the day after admission was confirmed several 
days later after repeated testing.  Thus, the medical 
evidence shows that diabetes mellitus was diagnosed almost 10 
years after his separation from service.

Despite this medical evidence, it is the appellant's 
contention that the veteran developed diabetes mellitus in 
service.  She testified during her March 1995 personal 
hearing that she met her husband in 1955 and soon became 
aware that he had diabetes mellitus.  She stated that it was 
a well-known story among his family, including his mother, 
that the veteran had sought treatment from a private 
physician three or four months after his separation from 
service and that he had been diagnosed with diabetes mellitus 
at that time.  The appellant has stated that she does not 
recall the name of the private physician and that she 
believes that he would be deceased by this time in any event.

January 1995 written statements from the veteran's brother 
and a distant cousin assert that they knew the veteran his 
entire life and that the veteran was diagnosed with diabetes 
mellitus a few months after his separation from service.  
October 1997 written statements from two childhood friends of 
the veteran reported that the veteran was diagnosed with 
juvenile diabetes by a doctor in Memphis three or four months 
after his separation from service. 

The medical record shows that the veteran was not diagnosed 
with heart disease until many years after service.  He was 
hospitalized at the VAMC in Long Beach, California, from 
September 29, 1966, to October 20, 1966, and the 
hospitalization summary noted that a chest X-ray was 
negative.  The veteran was hospitalized at that facility 
several times in the 1970s, but cardiovascular disease was 
never noted as a diagnosis on the discharge summaries during 
those years.

The veteran was also hospitalized at the Long Beach VAMC from 
October 20, 1980, to November 6, 1980.  That hospitalization 
summary noted that the veteran had a positive treadmill 
stress test in July 1980.  Medical records show that the 
veteran underwent coronary artery bypass grafting in late 
1981, a possible myocardial infarction in June 1985, and 
percutaneous transluminal coronary angioplasty in August 
1985.

As support for her argument that the veteran's death was a 
result of his service-connected psychiatric disorder, the 
appellant testified during her March 1995 personal hearing 
that on the day of his death, her husband experienced stress 
because, without the veteran's knowledge, she had lent their 
car to their son.  She stated that the veteran became 
"extremely upset" when he realized what had happened to the 
car, that several hours later he began having chest pains, 
and that he died later that night.  As further support for 
her argument, the appellant has provided excerpts of a book 
entitled Choices for a Healthy Heart.  She underlined 
portions of the book that contain statements like "stress is 
also a primary factor in . . . cardiovascular disease" and 
"[i]t is seldom listed as the official cause of death, but 
its negative role is now undisputed . . . ."  The author of 
the book is not indicated to be a medical doctor on the cover 
of the book.

As further support for her assertion that the veteran's 
cardiogenic shock, acute myocardial infarction, or ischemic 
cardiomyopathy was a result of his service-connected 
psychiatric disorder, the appellant has provided a July 1994 
letter from the veteran's attending physician, M. D. Gorman, 
M.D., apparently written at the appellant's behest.  Dr. 
Gorman stated that "[a] mere 40 days after a negative 
treadmill stress test [the veteran] died from a massive 
myocardial infarction with cardiogenic shock."  Dr. Gorman 
also stated "[his] belief that [the veteran's] emotional 
state played a role in his precipitous demise."  An October 
1997 statement from Dr. Gorman noted that "[d]uring the last 
few years of his life [the veteran] took Vistaril 50 mg HS 
alternating with Trazodone 50 mg HS."  In September 1998, 
the RO wrote Dr. Gorman and requested that he provide 
additional information supporting his July 1994 statement 
that "[the veteran's] emotional stated played a role in his 
precipitous demise."  There is nothing in the claims folder 
which indicates that Dr. Gorman ever responded to that 
request.

The veteran died on July [redacted] 1994.  The immediate cause of 
death as listed on the death certificate was cardiogenic 
shock due to acute myocardial infarction due to ischemic 
cardiomyopathy.  Other significant conditions contributing to 
death but not resulting in the underlying cause were listed 
as diabetes mellitus and peripheral atherosclerosis, and no 
autopsy was performed.  At the time of the veteran's death, 
his sole service-connected disability was a conversion 
reaction, rated as 10 percent disabling.

The Board finds that the veteran's service-connected disorder 
was not the principal cause of death because that disorder 
was not listed as an immediate cause of death on the death 
certificate.  The appellant has not asserted that the 
veteran's service-connected conversion reaction was the 
principal cause of death.  

The appellant contends that the veteran's service-connected 
disorder played a part in his death.  The only evidence of 
record, other than the appellant's contentions, which she 
asserts shows an etiological relationship between the 
veteran's death and his service-connected disability is Dr. 
Gorman's July 1994 written statement that "[the veteran's] 
emotional stated played a role in his precipitous demise."  
As noted above, for a service-connected disability to 
constitute a contributory cause, it must be shown that it 
"contributed substantially or materially; that it combined 
to cause death; that it aided or lent assistance to the 
production of death."  38 C.F.R. § 3.312(c) (1998).  

The Board does not find that Dr. Gorman's statement tends to 
show that the veteran's service-connected conversion reaction 
contributed substantially or materially to cause death, 
combined to cause death, or aided or lent assistance to the 
production of death.  First, Dr. Gorman's statement does not 
specify that the veteran's service-connected disability 
contributed to his death.  Instead, Dr. Gorman indicated that 
it was the veteran's "emotional state" which "played a 
role" in the veteran's death.  The Board finds that the term 
"emotional state" is too vague to be deemed the equivalent 
of the veteran's service-connected psychiatric disorder.  

Second, even if the term "emotional state" could be deemed 
the equivalent of "conversion reaction", Dr. Gorman's use 
of the phrase "played a role" is too nonspecific to support 
the contention that the service-connected psychiatric 
disorder contributed substantially or materially to cause 
death, combined to cause death, or aided or lent assistance 
to the production of death.  The use of the term "played a 
role" arguably could mean the equivalent of "casually 
shared" in producing the veteran's death.  The latter is 
insufficient support for a contributory cause of death claim.  
38 C.F.R. § 3.312(c)(1) (1998).  The Board notes that an 
attempt to get Dr. Gorman to clarify his statement was 
unsuccessful.

Likewise, the Board does not find that service connection for 
the cause of the veteran's death is warranted based on the 
appellant's argument that service connection was warranted 
for the veteran's diabetes and diabetes was listed as a 
condition which contributed to death.  There is nothing in 
the record, other than lay contentions made by the appellant, 
the veteran's relatives, and the veteran's childhood friends, 
which shows that diabetes mellitus was incurred in service or 
during the presumptive period.  Essentially, the appellant 
argues that service connection for diabetes is warranted 
based on a diagnosis of diabetes mellitus within one year of 
service which is only supported by lay testimony.

However, lay testimony alone cannot serve to diagnose a 
disease.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that "VA may not rely upon lay testimony for establishing a 
medical diagnosis."  Bennett v. Brown, 10 Vet. App. 178, 
182-183 (1997) (citing Layno v. Brown, 6 Vet. App 465, 469-70 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992)).  

As the appellant has not presented medical or competent 
evidence which would justify a belief by a fair and impartial 
individual that it is plausible the veteran's death was 
related to a disability incurred in service, her claim must 
be deemed not well grounded.  Whereas the Board has 
determined that the appellant's claim for service connection 
for the veteran's cause of death is not well grounded, VA has 
no further duty to assist the appellant in developing facts 
in support of that claim.  Rabideau v. Derwinski, 2 Vet.App. 
141, 144 (1992).  Although where a claim is not well grounded 
VA does not have a statutory duty to assist a claimant in 
developing facts pertinent to the claim, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a claimant of evidence 
needed to complete his application.  This obligation depends 
on the particular facts of the case and the extent to which 
the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  The RO fulfilled 
its obligation under section 5103(a) in a December 1994 
statement of the case in which it informed the appellant that 
the reason her claim for the cause of the veteran's death had 
been denied was that the evidence did not show that there was 
a disability of service origin which caused or contributed 
substantially or materially to the veteran's death.

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of her claim, it must be 
considered not well grounded.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.101 (1998).  Since this 
claim is not well grounded, it must, accordingly, be denied.  
Grottveit v. Brown, 5 Vet.App. 91 (1993); Boeck v. Brown, 6 
Vet.App. 14 (1993).


ORDER

A claim for entitlement to service connection for the cause 
of the veteran's death is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

